DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scartezina (US 20030202418 A1) hereinafter Scar, in light of Degaray (US 11198567 B2) and Peters (US 2338820 A).
With respect to claim 1, Scar discloses a mobile wellsite service unit comprising: a mobile unit; at least one cement mixing barrel (60) for mixing a cement slurry, each cement mixing barrel having: an inlet for receiving water from the at least one water storage tank (pgph. 19); a drain (76) for draining the cement slurry from the at least one cement mixing barrel; a trough (80) for receiving the cement slurry from the drain of each cement mixing barrel of the at least one cement mixing barrel; and, a pump (96) connected to the trough for pumping the cement slurry from the trough to outside the enclosed mobile unit.
However, Scar fails to disclose having walls and within the walls of the mobile unit containing the previous elements.
Nevertheless, Degaray discloses a mobile cement (col. 1 ll. 40-42) mixing and pumping apparatus with walls (walls of container 11) which house a mixer (44, 47, 42), a pump (51, 52), water storage tank (70, 70.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included walls in Scar as taught by Degaray since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
However, Scar fails to disclose a mixer within the tank and a water tank.
Nevertheless, Peters discloses a mixer (vanes 15, spokes 27, and nozzle 23/32 all act as mixers) within the mixing tank (shown in fig. 2) as well as a water tank (21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included a mixer in the tank of Rybeck in the form of vanes 15, spokes 27, and nozzle 23/32 in order to improve mixing as taught by Peters (col. 1 pg. 1 ll. 25-45 pg. 3 col. 2 ll. 5-17) and to have included a water tank as taught by peters since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 2, Scar discloses an open-top, non-pressurized barrel (open at 68).
With respect to claim 4, Scar discloses wherein the mobile wellsite service unit further comprises a mobile transport containing at least one downhole tool (149) for use in well abandonment procedures (pgph. 45).
With respect to claim 9, Peters discloses wherein the at least one cement mixing barrel further comprises jetting nozzles (32) for spraying water into each cement mixing barrel to aid in mixing the cement slurry (col. 2 pg. 3 ll. 5-35).
With respect to claim 10 Peters discloses wherein the at least one water storage tank is connected via water lines (20, 19, 25, fig. 2) to the at least one cement mixing barrel for providing water to the at least one cement mixing barrel (pg. 3 col. 1 ll. 19-25).
With respect to claim 11, Scar discloses a tool storage unit (whatever stores 149); and a pressure washer (pgph. 19).
With respect to claim 13, Scar discloses a method for performing services at an oil and gas wellsite related to well abandonment (pgph. 2) using the mobile wellsite service unit according to claim 1, comprising the steps: a) adding a predetermined amount of water and dry cement to the at least one cement mixing barrel (pgphs. 10, 19); b) mixing the water and dry cement to form a cement slurry in the at least one cement mixing barrel (pgph. 10); c) draining the cement slurry from the at least one cement mixing barrel to the trough (pgph. 36); and d) activating the pump to pump the cement slurry from the trough for placement in a wellbore (pgphs. 41, 42).
Claim(s) 3, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scar, Peters, and Degaray as applied to claims 1 and 13 above, and further in view of Stephens (US 5419632 A).
With respect to claims 3 and 7, Scar discloses pumping cement but fails to disclose using a PCP pump capable of positive and negative displacement.
Nevertheless, Stephens discloses using a PCP for pumping cement downhole (col. 7 ll. 25-35), PCPs being capable of positive and negative displacement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a PCP to pump the cement of Scar in order to provide a wide range of operating speeds and contribute to the rapid output of the system as taught by Stephens (col. 7 ll. 25-35).
With respect to claim 8, Scar discloses a hose (108) connected to an end of the drive system for receiving the pumped cement slurry from the trough.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scar, Peters, and Degaray as applied to claim 1 above, and further in view of Kohli (US 6488088 B1).
With respect to claim 5, Scar fails to disclose the specific tools claimed.
Nevertheless, Kohli discloses mobile mixing and pumping unit for use at a wellsite and pumping to a wellbore (col. 4 ll. 45-65) where the mobile unit includes a downhole tool, wherein the at least one downhole tool comprises a cementing tool for placing cement in a wellbore (col. 4 ll. 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have included a cementing tool in the unit of Scar as taught by Kohli in order to prevent the need for a second vehicle to carry the tool as taught by Kohli (col. 4 ll. 35-45).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scar, Peters, and Degaray as applied to claim 1 above, and further in view of Quero (US 20210230964 A1).
With respect to claim 6, Scar fails to disclose a hydraulic power source on a coiled tubing unit.
Nevertheless, Quero discloses a hydraulic power source, wherein the hydraulic power source is an auxiliary hydraulic system on a coiled tubing unit (pgph. 30) in a system where cement is placed for abandonment (pgphs. 32, 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a coiled tubing unit with a hydraulic power source in the abandonment procedure of Scar as taught by Quero (pgphs. 30, 32, 60), since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US 20090177313 A1) in light of Kohli (US 6488088 B1).
With respect to claim 1, Heller discloses a mobile service unit the mobile service unit comprising: a mobile transport (100, 102) containing: at least one water storage tank (138); at least one open-top, non-pressurized cement mixing barrel (106, pgph. 44) having a first hydraulic motor (106B) for mixing a cement slurry, the at least one open-top, non-pressurized cement mixing barrel having a drain (142, pgph. 44) for draining the cement slurry from the at least one open-top, non-pressurized mixing barrel; a trough (144) for receiving the cement slurry from the drain of the at least one open-top, non- pressurized cement mixing barrel; and, a pump (144G) connected to the trough for pumping the cement slurry from the trough.
However, Heller fails to disclose using the service unit at a wellsite and pumping to a wellbore.
Nevertheless, Kohli discloses a mobile mixing and pumping unit for use at a wellsite and pumping to a wellbore (col. 4 ll. 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the unit of Heller to perform service operations at a wellbore as taught by Kohli since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scar, Peters, and Degaray as applied to claims 1 and 13 above, and further in view of Jones (US 20170130554 A1).
With respect to claim 14, Scar discloses pumping cement for abandonment procedures as discussed supra but fails to disclose setting a plug as claimed.
Nevertheless, Jones discloses wherein prior to placing the cement slurry in the wellbore, a plug is set in the wellbore using a hydraulic setting tool and pressure tested, after which the cement slurry is placed on top of the plug (pgphs. 7, 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have set a plug before pumping cement in Scar as taught by Jones (pgphs. 7, 8) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 15-17, Jones further discloses wherein prior to setting the plug in the wellbore, the wellbore is cleaned using a downhole cleaning tool (pgph. 7), wherein a cement spotting tool is used to place the cement slurry at a specific depth in the wellbore (pgph. 8), wherein the cement slurry is circulated into the wellbore using coil tubing (pgph. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5908240 A discloses a mixer with paddles and a sprayer (42). US 4802141 A also discloses many of the claimed components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/10/2022